Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation Emerging Growth Acquisitions I. Inc. 2.RegisteredAgent for Service ofProcess: (check only one box) x Commercial Registered Agent Business Filings Incorporated o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 100,000,000 common shares 10,000,000 blank check preferred shares Par value Per share: Number of Shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Amit Tandon Name 250 Park Avenue New York NY Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: To engage in any lawful act or activity for which a corporation may be organized under Chapter 78 of NRS. 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) The NevadaCompany X By: /s/ Mark Williams, AVP Name Incorporator Signature: Elizabeth R. Konieczny 8040 Excelsior Dr. Ste 200 Madison WI Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. X By: /s/ Mark Williams, AVP Business Filings Incorporated July 19, 2010 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date
